Citation Nr: 0612103	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-33 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a chronic back 
disability due to an in-service motor vehicle accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from Auget 1971 to August 
1974.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, AK.

During the course of the current appeal, service connection 
has been granted for post-traumatic stress disorder (PTSD) 
and a 50 percent rating assigned; and for avulsion fracture, 
residuals of a middle finger injury, for which a 10 percent 
rating was assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service records are limited and reflect no 
evidence of a motor vehicle accident or back injury.  

However, the veteran has submitted photos of a car damage on 
which he alleges was the result of the in-service accident.  

He has also indicated that he was hospitalized at a TN 
hospital for the residual injuries but that records are 
unavailable from that facility due to the lapse of time since 
the 1971 injury.

The veteran's mother has submitted a statement confirming 
that he was involved in an auto accident while stationed at 
Ft. Rucker, AL, and was hospitalized in TN.

The veteran has current back complaints and a clinical 
history of back problems.  Although he has consistently 
alleged that his initial back injury was in service, there is 
also a confirmed indication of post-service back injuries 
including when at work.  

There is no current opinion of record as to whether there may 
be any relationship between current back problems and the in-
service incident and alleged back injuries.

In order to afford the veteran due process, the Board finds 
that additional development would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

He should be asked to provide further 
details as to the auto accident in 
service, i.e., photos, press coverage, 
police reports, the name and further 
identification (and release of information 
documentation signed by him) of/from the 
hospital wherein he received care, etc. 
and the RO should assist him in acquiring 
all such records, if available.  
Collateral documentation such as 
contemporary letters to friends, etc., 
might be helpful.  He should also be 
requested to provide additional 
information as to post-service care for 
back complaints, and if available, 
additional data as to his post-service 
back injuries, including those at work, so 
that these may be compared to the symptoms 
and signs of back problems before and 
after those dates.

2.  If records are developed reflecting 
treatment commensurate with the automobile 
accident in question, or in the post-
service years prior to any documented work 
injuries, the veteran should then be 
scheduled for a VA examination to 
determine the exact nature and extent of 
all current back complaints.  The entire 
file must be made available to the 
examiner prior to evaluating the veteran.  
The examiner should express a clear-cut, 
documented opinion as to the whether it is 
as likely as not that the veteran's back 
problems are in any way attributable to 
the alleged in-service injury.  In this 
regard, all principles of secondary 
service-connection should be addressed 
(i.e., 38 C.F.R. § 3.310 and Allen v. 
Brown, 7 Vet. App. 439 (1994).

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be issued, 
and the veteran and his representative 
should be afforded a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

